Citation Nr: 0021031	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-10 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an embolic stroke currently evaluated as:  Impaired cognitive 
functioning, rated 50 percent disabling; mild hemiparesis, 
right upper extremity, rated 10 percent disabling; mild 
hemiparesis right lower extremity rated 10 percent disabling, 
and mild hemiparesis left lower extremity, rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for psoriasis, 
currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for hypertension 
with proximal atrial fibrillation, currently rated 10 percent 
disabling.

4.  Entitlement to service connection for ankle disability.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to August 1956, from September 1957 to July 1961 and from 
June 1984 to March 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).


FINDING OF FACT

An adequate substantive appeal was not received as to the 
issues of entitlement to an increased evaluation for the 
veteran's service-connected stroke residuals, psoriasis, 
hypertension, and service connection for ankle disability.


CONCLUSION OF LAW

The issues of entitlement to an increased evaluation for the 
veteran's service-connected stroke residuals, psoriasis, 
hypertension, and service connection for ankle disability are 
not in appellate status.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (1999).  If there is a failure to 
comply with the laws and regulations, it is incumbent upon 
the Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105, 7108.  Rowell v. Principii, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

In the present case, the veteran submitted a notice of 
disagreement with the RO's September 1997 rating decision 
denying him entitlement to service connection for a ankle 
disability and furthermore expressed disagreement with the 
disability evaluations assigned for three of the disabilities 
for which he was granted service connection.  Specifically, 
the veteran disagreed with the disability evaluations that 
were assigned for service-connected residuals of an embolic 
stroke, psoriasis and hypertension with proximal atrial 
fibrillation.  Thereafter, the veteran had a minimum duty to 
respond to the statement of the case issued to him by the RO 
in March 1998 with a properly completed substantive appeal.  
While the veteran did file a statement received in July 1998 
on a VA Form 9, Appeal to the Board of Veterans Appeals, it 
was not responsive to the issues that were addressed in the 
statement of the case.  Rather, the veteran's July 1998 
statement indicated that he could not find employment and was 
seeking 100 percent VA compensation due to his 
unemployability.  In essence, the statement subsequent to the 
statement of the case was no more than a claim for benefits 
under the provisions of 38 C.F.R. §§ 4.16, 4.17 (1999).  The 
Board observes that such benefits were awarded the veteran by 
an RO rating action in September 1999 and became effective 
the day following the veteran's separation from service.

The Board finds that the VA Form 9 is inadequate to serve as 
the substantive appeal as to the issues listed on the front 
page of this decision because the veteran simply did not 
address those issues.  38 C.F.R. § 20.203 (1999) provides 
that a decision as to the adequacy of allegations of error of 
fact or law in a substantive appeal will be made by the 
Board.  When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  In compliance with this regulation, in a 
letter dated in May 2000, the Board informed the veteran that 
the VA Form 9 which had been received did not address the 
issues presented in the March 1998 statement of the case.  
The Board informed the veteran that pursuant to 38 C.F.R. § 
20.203 (1999), he was given 60 days from the date of the 
letter to present a written argument or to request a hearing 
to present oral arguments in support of the appeal of those 
issues.  However, the veteran failed to respond.

The Board has found that the VA Form 9 received in July 1998 
is inadequate to serve as a substantive appeal as to the 
issues of entitlement to an increased evaluation for the 
veteran's service-connected stroke residuals, psoriasis, 
hypertension, and service connection for ankle disability..  

In light of the foregoing, the Board concludes that the 
aforementioned issues are not in appellate status for lack of 
an adequate substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302 (b) 
(1999).


ORDER

The appeal is dismissed as to the issues of entitlement to an 
increased evaluation for the veteran's service-connected 
stroke residuals, psoriasis, hypertension ,and service 
connection for ankle disability.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 


